Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are  not persuasive. Applicant argues that cited references failed to disclose wherein said first section is characterized by a first color or colors, proximate said input port, said second section is characterized by a second color or colors proximate said plurality of first output ports, and said third section is characterized by a third color or colors proximate said plurality of said second output ports, and wherein said first color or colors are visually distinguishable from said second color or colors and said third color or colors, and wherein said second color or colors are visually distinguishable from said third color or color; wherein said plurality of first output ports includes first and third female coaxial ports, each having a centrally located pin receiving portion, and wherein said input port is formed as a fourth female coaxial port having a pin receiving portion.


    PNG
    media_image1.png
    744
    975
    media_image1.png
    Greyscale


However,  Amazon et al show in  figure above representing a splitter having multiple  outputs ports where  each of the ports has a centrally located pin or hole and those ports represent female coaxial ports.

Connelly et al show in fig.2 and  fig.3   a system having a gateway that contains a plurality of ports and those ports are color-coded  or otherwise marked  in  order to identify ports having different capability as ethernet port 311, analog port 313; wireless interface port 312 and other ports . And the color-coded information associated with the ports help  technicians to identify 

Based on that information, we can conclude that cited references disclose a gateway with multiple ports and each  port  has a different color-coded to establish the different capability associated with them and splitter contains multiple female coaxial ports. And the rejection is considered to be reasonable and acceptable. This action is made final. 
                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon(NPL document published on 03/04/2010)  in view of Connelly (US.Pub.No.20110222549).
 
Regarding claim 7, Amazon et al disclose A CATV home network device comprising: a housing with a top face (see figure above of a splitter having multiple ports in its tope face);



 a plurality of first output ports located in a second section of said top face(see figure above where there is a list of output ports located in right side of the input port); and 

a plurality of second output ports located in a third section of said top face (see figure above with a list of output ports located in the left side of the input port being located in the center of the top face of the splitter).

  But did not explicitly disclose wherein said first section is characterized by a first color or colors, proximate said input port, said second section is characterized by a second color or colors proximate said plurality of first output ports, and said third section is characterized by a third color or colors proximate said plurality of said second output ports, and wherein said first color or colors are visually distinguishable from said second color or colors and said third color or colors, and wherein said second color or colors are visually distinguishable from said third color or colors.

However,  Connelly et al disclose wherein said first section is characterized by a first color or colors, proximate said input port, said second section is characterized by a second color or colors proximate said plurality of first output ports, and said third section is characterized by a third color or colors proximate said plurality of said second output ports, and wherein said first 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Connelly to modify Amazon by using different colors for each of the ports for the purpose of identifying  different functions associated with the outputs ports accordingly.  

Regarding claim 8, Amazon disclose wherein said plurality of first output ports includes first and third female coaxial ports, each having a centrally located pin receiving portion, and wherein said input port is formed as a fourth female coaxial port having a pin receiving portion (see figure above representing a splitter having a plurality of outputs ports and each of the ports has a centrally located pin and the input port located at the center as a fourth female coaxial port).

Regarding claim 9, Amazon disclose wherein said pin receiving portion of said fourth female coaxial port is located a first distance from said pin receiving portion of said first female coaxial port, and wherein said pin receiving portion of said fourth female coaxial port is located a second distance from said pin receiving portion of said third female coaxial port, and wherein said first distance is approximately equal to said second distance(see the above figure where the distance separating all the female coaxial ports is equal). 


Regarding claim 11, it is rejected using the same ground of rejection for claim 9.   

Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Amazon (NPL document published on 03/04/2010) in view of Connelly (US.Pub.No.20110222549) and Shapson (US.Pub.No.20160094890).

Regarding claim 12, Amazon et al disclose a CATV home network device comprising: a housing with a top face (see figure above of a splitter having multiple ports in its tope face);

an input port located in a first section of said top face (see figure above of a splitter having an input port located in the center);

a plurality of first output ports located in a second section of said top face(see figure above where there is a list of output ports located in right side of the input port);and 
a plurality of second output ports located in a third section of said top face (see figure above with a list of output ports located in the left side of the input port being located in the center of the top face of the splitter).

But did not explicitly disclose wherein each of said input port, said plurality of first output ports and said plurality of second output ports is formed as a female coaxial port with a pin receiving portion, and further comprising: dielectric inserts for each of said female coaxial ports, said 

However, Shapson et al disclose wherein each of said input port, said plurality of first output ports and said plurality of second output ports is formed as a female coaxial port with a pin receiving portion, and further comprising: dielectric inserts for each of said female coaxial ports, said dielectric inserts surrounding said pin receiving portions (see fig.6 with input and output ports and dielectric material was used; 0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon by using dielectric material inside the female coaxial port for the purpose of managing characteristic impedance accordingly.

 And Connelly et al disclose wherein said dielectric inserts for said plurality of first output ports have a first shade, wherein said dielectric insert for said input port has a second shade, wherein said dielectric inserts for said plurality of second output ports have a third shade, wherein said first shade is visually distinguishable from said second shade and said third shade, and wherein 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Connelly to modify Amazon and Shapson by using different colors for each of the ports for the purpose of identifying functions associated the outputs ports accordingly.  

Regarding claim 13, Amazon and Connelly et al did not explicitly disclose wherein said input port is provided for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider.

However, Shapson et al disclose wherein said input port is provided for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider(see fig.6 with input port 2; CATV MoCA splitter includes an input terminal 2 for receiving a CATV signal typically having a frequency range of 5 MHz to 1002 MHz, 0019).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Connelly by using specific frequency range for the purpose of filtering transmission of video contents among user devices connected to home network.



Regarding claim 14, Amazon and Shapson and Connelly et al did not explicitly disclose wherein said plurality of first output ports are provided for outputting service provider signals to customer devices and for receiving signals directed to the service provider, and said plurality of first output ports are also provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other.

However, Schultz et al disclose wherein said plurality of first output ports are provided for outputting service provider signals to customer devices and for receiving signals directed to the service provider, and said plurality of first output ports are also provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other (see fig.1 and fig.2 where the splitter 110 contains a plurality of output ports for allowing multiple devices of a customer to access contents from the provider and those devices can communicate among them as shown in fig.2; It is also possible to share or switch viewable content on any entertainment device in the home network even if the person has moved from one room to another since the content distribution is controlled by the gateway. Movement of a viewer or user can be monitored by tracking the location of the user's remote control device, when Viewer A moves from TV5 in FIG. 2 to STB1 and TV1 in FIG. 3, 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Schultz to modify Amazon and Shapson and Connelly by using a splitter with multiple outputs ports for the purpose of sharing video contents among user devices connected to home network.

Regarding claim 15, Amazon and Schultz and Connelly et al did not explicitly disclose wherein said plurality of second output ports are provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other, and wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider.

However, Shapson et al disclose wherein said plurality of second output ports are provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other, and wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider(see fig.6 with outputs 25-28 for allowing users to connect devices in a home network; time permitting bidirectional communication between a plurality of users of individual in-home media devices within a building, 0007; individual MoCA clients (not shown) can be individually connected to the ports or terminals 25 through 28, respectively, for 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly by applying restriction among output ports for the purpose of filtering video contents among user devices connected to home network.

Regarding claim 2, Amazon and Schultz and Connelly et al did not explicitly disclose Wherein upstream and downstream signals associated with said service provider signals reside within a frequency band of 5 to 1002 MHz, and wherein said in-home network signals reside within a frequency band of 1125 to 1675 MHz.

However, Shapson et al disclose wherein upstream and downstream signals associated with said service provider signals reside within a frequency band of 5 to 1002 MHz, and wherein said in-home network signals reside within a  frequency band of 1125 to 1675 MHz(Cable Gateway 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly by using specific frequency range for the purpose of filtering transmission of video contents among user devices connected to home network.

Regarding claim 3, Amazon and Schultz and Connelly et al did not explicitly disclose wherein said plurality of first output ports are labeled as CATV/ MoCA® ports, and wherein said plurality of second output ports are labeled as MoCA® only ports .

However, Shapson et al disclose wherein said plurality of first output ports are labeled as CATV/ MoCA® ports, and wherein said plurality of second output ports are labeled as MoCA® only ports (see fig.6 with ports identifiers; input port 2, CATV port 7, modem port 8, Gateway port 22, MoCA port 25, MoCA port 26, MoCA port 27, MoCA port 28, 0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly 

Regarding claim 4, Amazon and Schultz and Connelly et al did not explicitly disclose wherein said plurality of second output ports includes at least four ports

However, Shapson et al disclose wherein said plurality of second output ports includes at least four ports (see fig.6 with four Moca ports; MoCA port 25, MoCA port 26, MoCA port 27, MoCA port 28, 0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly by using labeling some specific output ports for the purpose of limiting error in connecting devices across the local network. 

Regarding claim 5, Amazon et al disclose wherein said plurality of first output ports includes first, second and third output ports (see figure above with at least three output ports in each side of the input port located in the center of the splitter).

Regarding claim 21, Amazon and Connelly did not explicitly disclose wherein: said input port is provided for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider; said plurality of first output ports are 

However, Shapson et al disclose wherein: said input port is provided for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider(see fig.6 with input port 2; CATV MoCA splitter includes an input terminal 2 for receiving a CATV signal typically having a frequency range of 5 MHz to 1002 MHz, 0019);

said plurality of second output ports are provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other, and wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider (see fig.6 with outputs 25-28 for allowing users to connect devices in a home network; time permitting bidirectional communication between a plurality of users of individual in-home media devices within a building, 0007; individual MoCA clients (not shown) can be individually connected to the ports or terminals 25 through 28, respectively, for permitting each of them to program the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Connelly by using specific frequency range for the purpose of filtering transmission of video contents among user devices connected to home network

And Schultz et al disclose said plurality of first output ports are provided for outputting service provider signals to customer devices and for receiving signals directed to the service provider, and said plurality of first output ports are also provided for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other(see fig.1 and fig.2 where the splitter 110 contains a plurality of output ports for allowing multiple devices of a customer to access contents from the provider and those devices can communicate among them as shown in fig.2; It is also possible to share or switch viewable content on any entertainment device in the home network even if the person has moved from 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Schultz to modify Amazon and Connelly and Shapson by using specific frequency range for the purpose of filtering transmission of video contents among user devices connected to home network by using a splitter with multiple outputs ports for the purpose of sharing video contents among user devices connected to home network.

Regarding claim 22, Amazon and Schultz and Connelly et al did not explicitly disclose wherein upstream and downstream signals associated with said service provider signals reside within a frequency band of 5 to 1002 MHz, and wherein said in-home network signals reside within a frequency band of 1125 to 1675 MHz.

However, Shapson et al disclose wherein upstream and downstream signals associated with said service provider signals reside within a frequency band of 5 to 1002 MHz, and wherein said in-home network signals reside within a  frequency band of 1125 to 1675 MHz(Cable Gateway Devices" has progressed to providing such devices with the capability to communicate in both the CATV signal band of typically 5 to 1002 MHz, in conjunction with permitting communication 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly by using specific frequency range for the purpose of filtering transmission of video contents among user devices connected to home network.
 
Regarding claim 23, Amazon et al disclose wherein said plurality of first output ports includes first, second and third output ports (see figure above with at least three output ports in each side of the input port located in the center of the splitter).

But did not explicitly disclose wherein said plurality of second output ports includes at least four ports.

However, Shapson et al disclose wherein said plurality of second output ports includes at least four ports (see fig.6 with four Moca ports; MoCA port 25, MoCA port 26, MoCA port 27, MoCA port 28, 0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz and Connelly 

Claims 16; 18-20 are rejected under 35 U.S.C. 103 as being obvious over Amazon (NPL document published on 03/04/2010) in view of Schultz (US.Pub.No.20130212615) and Shapson (US.Pub.No.20160094890).

Regarding claim 16, Amazon et al disclose A CATV home network device comprising: a housing with a top face (see figure above);

 an input port located in a first section of said top face, said input port being formed as a female coaxial port with a pin receiving portion(see figure above with an input port located in the middle of the top face of the splitter);

a plurality of first output ports located in a second section of said top face, each of said plurality of first output ports being formed as a female coaxial port with a pin receiving portion (see figure above with multiple of output ports located in right side of the input port);

a plurality of second output ports located in a third section of said top face, each of said plurality of second output ports being formed as a female coaxial port with a pin receiving portion(see figure above with multiple of output ports located in left side of the input port);



 But did not explicitly disclose said plurality of first output ports for outputting service provider signals to customer devices and for receiving signals directed to the service provider, and said plurality of first output ports also for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other; said input port for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider; said plurality of second output ports for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other; wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Schultz to modify Amazon by identifying user devices attached to each port of the splitter for the purpose of improving satisfaction of users at the customer premises.

And Shapson et al disclose said input port for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider (see fig.6 with inputs 2 and 8 located close to middle of top face; includes a 2-way hybrid splitter for 

said plurality of second output ports for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other; wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider(see fig.6 with outputs 25-28  representing the third section of the top face for allowing users to connect devices in a home network; time permitting bidirectional communication between a plurality of users of individual in-home media devices within a building, 0007; individual MoCA clients (not shown) can be individually connected to the ports or terminals 25 through 28, respectively, for permitting each of them to program the Gateway device (not shown) to record desired cable television programs for later viewing, insure that the CATV signals are electrically isolated from the MoCA signals, 0020;0030; MoCA signals for providing electrical isolation there between and connecting them to a modem port, abstract; Cable Gateway device that isolates the CATV and MoCA bands, insuring that MoCA band signals cannot become involved with the CATV signals,0006; one portion of such systems permit typical CATV signals to be connected to individual devices such as television sets, cable boxes, and so forth, in a standard manner, whereby all standard CATV signal ports are isolated from all MoCA ports in the system,0004).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Shapson to modify Amazon and Schultz by applying 

Regarding claim 18, it is rejected using the same ground of rejection for claim 16.   

Regarding claim 19,  Amazon disclose wherein said plurality of first output ports further includes a second female coaxial port, and wherein said pin receiving portion of said fourth female coaxial port is located a third distance from said pin receiving portion of said second female coaxial port, and wherein said third distance is approximately equal to said first distance(see figure above figure representing a splitter having a plurality of outputs ports and each of the ports has a centrally located pin and the input port located at the center as a fourth female coaxial port and the distance separating all the female coaxial ports is equal).

Regarding claim 20, it is rejected using the same ground of rejection for claim 16.   

                                                                 Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425